363 F.2d 874
Christopher HEXTER, Appellant,v.CITY OF DREW, MISSISSIPPI, Appellee.
No. 22610.
United States Court of Appeals Fifth Circuit.
July 28, 1966.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
L. H. Rosenthal, Jackson, Miss., for appellant.
P. J. Townsend, Jr., Champ T. Terney, Drew, Miss., for appellee.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
This appeal is controlled by Peacock et al. v. City of Greenwood, Mississippi, decided June 20, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C.A. 1443 do not include grounds as alleged in this case.


2
The judgment of the district court is, therefore.


3
Affirmed.